Third District Court of Appeal
                               State of Florida

                       Opinion filed February 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

              Nos. 3D20-1539, 3D20-1661, and 3D20-1662
                     Lower Tribunal No. 19-29261
                         ________________


                     Town of Miami Lakes, etc.,
                                  Appellant,

                                     vs.

                  Miami-Dade County, etc., et al.,
                                 Appellees.

     Appeals from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

     Weiss Serota Helfman Cole & Bierman, P.L., and Edward G. Guedes;
Gastesi Lopez & Mestre, PLLC, and Lorenzo Cobiella, Raul Gastesi, Jr., and
Raul Lopez, for appellant.

      Geraldine Bonzon-Keenan, Miami-Dade County Attorney, and Annery
Pulgar Alfonso, Bruce Libhaber, and Dale P. Clarke, Assistant County
Attorneys; Bowman and Brooke, LLP, and Elizabeth M. Hernandez,
Stephanie Simm, and Lorena Bravo; Holland & Knight, LLP, and Christopher
Bellows and Lee P. Teichner; Diego-Paolo De Pani, for appellees.

Before FERNANDEZ, C.J., and EMAS and BOKOR, JJ.

     PER CURIAM.
      In these consolidated appeals, the Town of Miami Lakes appeals from

three related orders dismissing with prejudice its three-count, second

amended complaint against Miami-Dade County, City of Hialeah, Lennar

Homes, LLC, and Downrite Engineering & Development Corporation,

defendants below. We affirm in part and reverse in part.

      The relevant factual allegations contained in the operative complaint1

include the following:

      In 2003, Miami-Dade County and the Town of Miami Lakes entered

into a written document entitled “Road Transfer Agreement,” by which Miami-

Dade County transferred and conveyed, to the Town of Miami Lakes,

ownership and control of certain “Road Segments” which were part of the

County’s road system. Included in the transfer of these Road Segments was

a portion of Northwest 170th Street located within the municipal boundaries

of the Town of Miami Lakes.

      The Agreement provided that the “County and Town have determined

that it is in the best interest of the parties that responsibility for the operation,

maintenance, planning, design and construction of the Road Segments and

of any future improvements thereto be transferred to the Town.”                 The


1
 When reviewing a final order dismissing a complaint, the appellate court is
required to accept as true all well-pled allegations of the operative complaint.
See GVK Int’l Bus. Grp., Inc. v. Levkovitz, 307 So. 3d 144, 146 (Fla. 3d DCA
2020).
                                        2
Agreement further provided that the Town of Miami Lakes “agrees to accept

legal rights, responsibilities, and obligations with respect to the Road

Segments, including but not limited to the planning, design, construction,

improvement, and maintenance of the Road Segments.”

      In 2017, the Miami-Dade County Board of County Commissioners

passed a resolution for the opening of an existing east-west bridge over I-75

at Northwest 170th Street. To connect this bridge to 170th Street, Lennar

entered into an agreement with the City of Hialeah by which Lennar would

engage in the construction of a roadway on the bridge traversing I-75 at

Northwest 170th Street, connecting the roadway on the west side of the

expressway to the Town’s Road Segment of Northwest 170th Street on the

east side.

      In 2019, construction and improvement of the bridge was underway.

Downrite Engineering, acting at the request of Lennar (pursuant to Lennar’s

development agreement with the City of Hialeah), under a permit issued by

the County and the Florida Department of Transportation (FDOT), but

without any permit from the Town of Miami Lakes, excavated and defaced a

segment of NW 170th Street belonging to the Town. The Town of Miami

Lakes filed suit, seeking injunctive relief for an alleged breach of the Road

Transfer Agreement, as well as damages for trespass.



                                     3
      Each defendant filed a motion to dismiss one or more counts of the

operative complaint, and the trial court entered separate orders dismissing

all counts of the complaint against all defendants, with prejudice.

      We do not reach the merits of the complaint, nor offer any opinion on

whether the Town of Miami Lakes can ultimately prevail on its allegations.

However, given the well-pleaded allegations of the operative complaint, and

the procedural posture and relative infancy of the lawsuit, we hold that the

trial court erroneously dismissed the complaint at this stage, and reverse and

remand for further proceedings. As this court aptly noted in Williams Island

Ventures, LLC v. de la Mora, 246 So. 3d 471, 475 (Fla. 3d DCA 2018):

      We review orders granting a motion to dismiss under a de novo
      standard of review. Grove Isle Ass'n, Inc. v. Grove Isle Assocs.,
      LLLP, 137 So. 3d 1081, 1089 (Fla. 3d DCA 2014). “A motion to
      dismiss is designed to test the legal sufficiency of the complaint,
      not to determine factual issues....” The Fla. Bar v. Greene, 926
      So. 2d 1195, 1199 (Fla. 2006). When ruling on a motion to
      dismiss, a trial court must accept all factual allegations as true.
      Minor v. Brunetti, 43 So. 3d 178, 179 (Fla. 3d DCA 2010). The
      trial court must construe all reasonable inferences in favor of the
      pleader. Id.

      We do affirm that portion of the trial court’s order which found that the

Town of Miami Lakes failed to join an indispensable party (FDOT) but




                                      4
nevertheless erred in dismissing the complaint with prejudice for said

failure.2

      Affirmed in part, reversed in part and remanded for further

proceedings.




2
  We disagree with defendants’ contention that dismissal with prejudice was
proper because Miami Lakes “refused” to amend the complaint to join FDOT
as a party. While it is true the Town of Miami Lakes maintained below (and
here on appeal) that FDOT was not an indispensable party, it did not refuse
to join FDOT in the face of the trial court’s dismissal order. Rather, the Town
of Miami Lakes contended—correctly—that amending the complaint to join
FDOT would be a futile act, given the trial court’s dismissal of the entire
complaint, with prejudice, on an entirely independent basis. See Haimovitz
v. Robb, 178 So. 827, 830 (Fla. 1937) (noting the well-established principle
that one is “not required under the law to do a vain and useless thing.”);
Hoshaw v. State, 533 So. 2d 886, 887 (Fla. 3d DCA 1988) (observing: “The
law does not require futile acts.”)
                                        5